NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                     No: 12-4604
                                   ______________

                     KATHLEEN ROBERTS; M.W.,
          A MINOR, BY HIS MOTHER AND NATURAL GUARDIAN,
                        KATHLEEN ROBERTS,
                                       Appellants

                                           v.

  TOWNSHIP OF UPPER DARBY; SUPERINTENDENT MICHAEL CHITWOOD;
   CAPTAIN GEORGE RHOADES; CAPTAIN ANTHONY PAPARO; ARTHUR
EARLE; OFFICER WILLIAM MCGOLDRICK; OFFICER PHILIP LYDON; OFFICER
                        WILLIAM SMINKEY

                                  _______________

                      Appeal from the United States District Court
                        For the Eastern District of Pennsylvania
                                (Civ. No. 2-10-cv-00190)
                      District Judge: Honorable Legrome D. Davis
                                    ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 31, 2013

       Before: McKEE, Chief Judge, FISHER and SLOVITER, Circuit Judges

                           (Opinion Filed: January 10, 2014)
                                  ______________

                                      OPINION
                                   ______________

McKEE, Chief Judge.
       Kathleen Roberts appeals the district court’s grant of summary judgment to the

Township of Upper Darby and members of its police force. We will affirm the grant of

summary judgment substantially for the reasons set forth by the district court.

       Since we write primarily for the parties who are familiar with this litigation, we

need not recite the underlying procedural and factual background of this case.

       The district court concluded that Plaintiffs had failed to establish a genuine dispute

as to any material fact on any of the claims in the complaint. Roberts v. Twp. of Upper

Darby, No. 2:10-cv-190, 2012 WL 5928993 (E.D. Pa. Nov. 26, 2012). This appeal

followed.

       In its Memorandum Opinion, the district court carefully and thoroughly explained

its reasoning as well as the basis for concluding that there was no genuine dispute as to

any material fact pertaining to any of the federal or state claims set forth in the complaint.

In doing so, the court undertook a well reasoned analysis that adequately and accurately

disposed of each claim that Roberts raised.

       Since little can be added to the district court’s analysis, we will affirm the district

court’s grant of summary judgment as to all claims substantially for the reasons set forth

in the district court’s Memorandum Opinion.




                                               2